PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hoole et al.
Application No. 15/160,453
Filed: 20 May 2016
For: DEFECT DETECTION SYSTEM USING FINITE ELEMENT OPTIMIZATION AND MESH ANALYSIS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a notice regarding your request for acceptance of a fee deficiency submission under 37 CFR 1.28 filed, June 28, 2016.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

Your fee deficiency submission under 37 CFR 1.28 is hereby ACCEPTED.

This application is no longer entitled to small entity status.  Accordingly, all future fees paid in this application must be paid at the undiscounted entity rate.  

Inquiries related to this communication should be directed to the undersigned at (571) 272-3210. 


/Irvin Dingle/
Irvin Dingle                                
Lead Paralegal Specialist
Office of Petitions